
	

113 HRES 272 IH: Honoring the Drug Enforcement Administration on the occasion of its 40th anniversary.
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 272
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Hunter (for
			 himself, Ms. Bordallo,
			 Mr. Ruppersberger,
			 Mr. King of New York,
			 Mr. Rangel,
			 Mr. Grimm,
			 Mr. McIntyre,
			 Mr. Pierluisi,
			 Ms. Loretta Sanchez of California,
			 Mr. Wolf, and
			 Mr. Peterson) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the Drug Enforcement
		  Administration on the occasion of its 40th anniversary.
	
	
		Whereas the Drug Enforcement Administration (DEA) was
			 created by an Executive order on July 1, 1973, and given the responsibility to
			 coordinate all activities of the Federal Government directly related to the
			 enforcement of the Nation’s drug laws;
		Whereas the men and women of DEA have served our Nation
			 with courage, vision, and determination that protects Americans from the
			 scourge of drug trafficking, drug abuse, and related violence;
		Whereas DEA has refined the tactics and methods that
			 targets the most dangerous drug trafficking organizations in order to bring to
			 justice criminals over the last 40 years. This includes Leroy
			 Nicky Barnes; key members of the infamous Colombian Medellin,
			 Norte Valle, and Cali cartels; the FARC and AUC Colombian narcoterrorist
			 organizations; Thai warlord Khun Sa; key leaders of each of the seven most
			 notorious Mexico-based cartels; Hezbollah affiliates Walid Makled Garcia and
			 Ayman Joumaa; Afghan terrorists Haji Baz Mohammad, Haji Bashir Noorzai, Haji
			 Juma Khan; and international arms dealers Monzer Al-Kassar and Viktor Bout and
			 hundreds of other criminals, narcoterrorists and drug traffickers;
		Whereas throughout its 40-year history DEA has continually
			 adapted to evolving trends of drug trafficking organizations by aggressively
			 targeting those involved in the manufacturing, distribution and sale of drugs,
			 including marijuana, cocaine, heroin, methamphetamine, Ecstasy, and controlled
			 prescription drugs;
		Whereas through its 223 domestic offices in 21 field
			 divisions DEA continues to strengthen and enhance existing relationships with
			 Federal, State, and local counterparts across the entire country to combat drug
			 trafficking;
		Whereas in the past decade alone DEA special agents have
			 seized more than 21,000 kilograms of heroin; 825,000 kilograms of cocaine;
			 four-and-a-half million kilograms of marijuana; over 21,000 kilograms of
			 methamphetamine; more than 50 million dosage units of hallucinogens; and made
			 over 300,000 arrests;
		Whereas in its 86 foreign offices located in 67 countries
			 DEA has the largest international presence of any Federal law enforcement
			 agency;
		Whereas its personnel continue to collaborate closely with
			 international partners around the world, including in such drug-producing
			 countries as Colombia, Mexico, and Afghanistan through the sharing of
			 intelligence, training, technology and other resources;
		Whereas the results of this international collaboration in
			 this past decade alone have led to the disruption or dismantling of 216
			 priority target drug trafficking organizations in Colombia, 20 in Afghanistan
			 and 108 in Mexico;
		Whereas through the creation of the Diversion Control
			 Program in 1971 DEA now registers and regulates over 1,400,000 registrants,
			 while simultaneously combating the continually evolving threat posed by the
			 diversion of controlled pharmaceuticals;
		Whereas DEA continues to strike at drug traffickers
			 financially denying them $2.8 billion in 2012 and more than $22 billion over
			 the past 7 years;
		Whereas DEA special agents continue to work
			 shoulder-to-shoulder with Federal, State, and local law enforcement officials
			 across the Nation in a cooperative and collaborative effort to fight crime and
			 put drug traffickers behind bars;
		Whereas throughout DEA’s history its employees and members
			 of the agency’s task forces have given their lives in the line of duty
			 including: Emir Benitez, Gerald Sawyer, Leslie S. Grosso, Nickolas Fragos, Mary
			 M. Keehan, Charles H. Mann, Anna Y. Mounger, Anna J. Pope, Martha D. Skeels,
			 Mary P. Sullivan, Larry D. Wallace, Ralph N. Shaw, James T. Lunn, Octavio
			 Gonzalez, Francis J. Miller, Robert C. Lightfoot, Thomas J. Devine, Larry N.
			 Carwell, Marcellus Ward, Enrique S. Camarena, James A. Avant, Charles M.
			 Bassing, Kevin L. Brosch, Susan M. Hoefler, William Ramos, Raymond J. Stastny,
			 Arthur L. Cash, Terry W. McNett, George M. Montoya, Paul S. Seema, Everett E.
			 Hatcher, Rickie C. Finley, Joseph T. Aversa, Wallie Howard, Jr., Eugene T.
			 McCarthy, Alan H. Winn, George D. Althouse, Becky L. Dwojeski, Stephen J.
			 Strehl, Richard E. Fass, Frank Fernandez, Jr., Jay W. Seale, Meredith Thompson,
			 Juan C. Vars, Frank S. Wallace, Jr., Shelly D. Bland, Rona L. Chafey, Carrol
			 June Fields, Carrie A. Lenz, Kenneth G. McCullough, Shaun E. Curl, Larry
			 Steilen, Royce D. Tramel, Alice Faye Hall-Walton, Elton Lee Armstead, Terry
			 Loftus, Donald C. Ware, Jay Balchunas, Thomas J. Byrne, Jr., Samuel Hicks,
			 Forrest N. Leamon, Chad L. Michael, and Michael E. Weston;
		Whereas many other DEA employees and task force officers
			 have been wounded or injured in the line of duty, including 91 who have
			 received DEA’s Purple Heart Award; and
		Whereas over 9,500 employees of DEA, including special
			 agents, intelligence analysts, diversion investigators, program analysts,
			 forensic chemists, attorneys, and administrative support, plus more than 2,000
			 task force officers, and hundreds of vetted foreign drug law enforcement
			 officers are all working tirelessly to hunt down and bring to justice those who
			 seek to poison our citizens with dangerous narcotics: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)congratulates the
			 Drug Enforcement Administration (DEA) on the occasion of its 40th
			 anniversary;
			(2)honors the heroic
			 sacrifice of the agency’s employees who have given their lives or have been
			 wounded or injured in service of our Nation; and
			(3)gives heartfelt
			 thanks to all the men and women of DEA for their past and continued efforts to
			 defend the American people from the scourge of illegal drugs and
			 terrorism.
			
